Exhibit 4.1 THE MERRILL LYNCH FuturesAccessSM FUNDS GENERAL FORM of OPERATING AGREEMENT THE UNITS OF LIMITED LIABILITY COMPANY INTEREST CREATED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER APPLICABLE SECURITIES LAWS AND WITH THE CONSENT OF THE SPONSOR. Merrill Lynch Alternative Investments LLC Sponsor April 1, 2007 THE MERRILL LYNCH FuturesAccessSM FUNDS GENERAL FORM OF OPERATING AGREEMENT TABLE OF CONTENTS ARTICLE I ORGANIZATION SECTION 1.01. OBJECTIVES AND PURPOSES. 1 SECTION 1.02. APPOINTMENT OF THE TRADING ADVISOR; INVESTMENT OF CASH RESERVES 2 SECTION 1.03. FISCAL YEAR; ACCOUNTING PERIODS 3 SECTION 1.04. REGISTERED AGENT AND OFFICE; PRINCIPAL OFFICE 3 SECTION 1.05. DURATION OF THIS FUTURESACCESS FUND 3 SECTION 1.06. NON-ASSIGNABILITY OF UNITS; SUBSTITUTED INVESTORS; LIMITED ASSIGNABILITY OF THE SPONSOR’S INTEREST. 3 SECTION 1.07. LIABILITY OF INVESTORS. 3 ARTICLE II CAPITAL AND TAX ALLOCATIONS SECTION 2.01. CAPITAL CONTRIBUTIONS 4 SECTION 2.02. OPENING CAPITAL ACCOUNTS. 6 SECTION 2.03. FINANCIAL ALLOCATIONS AMONG THE UNITS 7 SECTION 2.04. NET ASSET VALUE 7 SECTION 2.05. SPONSOR’S FEES; MANAGEMENT AND PERFORMANCE FEES; TRANSACTION COSTS; OPERATING EXPENSES. 8 SECTION 2.06. ALLOCATION OF PROFITS AND LOSSES FOR FINANCIAL PURPOSES 9 SECTION 2.07. ALLOCATION OF PROFITS AND LOSSES FOR INCOME TAX PURPOSES. 9 SECTION 2.08. CHARGEBACKS TO CURRENT OR FORMER INVESTORS 11 SECTION 2.09. PROCESSING OF SUBSCRIPTIONS. 11 SECTION 2.10. VALUATION OF ASSETS 11 SECTION 2.11. USE OF ESTIMATES 13 SECTION 2.12. ACCOUNTING PRACTICES 13 ARTICLE III PARTICIPATION IN FUTURESACCESS FUND PROPERTY; REDEMPTIONS AND DISTRIBUTIONS SECTION 3.01. NO UNDIVIDED INTERESTS IN FUTURESACCESS FUND PROPERTY 13 SECTION 3.02. REDEMPTIONS OF UNITS; EXCHANGES. 13 SECTION 3.03. WITHDRAWALS OF CAPITAL BY THE SPONSOR. 14 A-i TABLE OF CONTENTS (cont.) SECTION 3.04. MANDATORY REDEMPTIONS. 14 SECTION 3.05. MANDATORY REDEMPTIONS TO PAY TAXES 15 SECTION 3.06. DISTRIBUTIONS 15 SECTION 3.07. FORM OF DISTRIBUTION AND REDEMPTION PAYMENTS 15 SECTION 3.08. REMOVAL OF THE SPONSOR 15 ARTICLE IV WITHDRAWAL OF THE SPONSOR AND INVESTORS SECTION 4.01. WITHDRAWAL OF THE SPONSOR. 15 SECTION 4.02. WITHDRAWAL OF AN INVESTOR 15 SECTION 4.03. STATUS AFTER WITHDRAWAL 15 ARTICLE V MANAGEMENT SECTION 5.01. AUTHORITY OF THE SPONSOR. 15 SECTION 5.02. SERVICE PROVIDERS; INVESTMENTS; ACCOUNTS 16 SECTION 5.03. ACTIVITIES OF THE SPONSOR PARTIES. 16 SECTION 5.04. SERVICES TO THIS FUTURESACCESS FUND 17 SECTION 5.05. INTERESTED PARTIES 17 SECTION 5.06. EXCULPATION 17 SECTION 5.07. INDEMNIFICATION 17 SECTION 5.08. INVESTORS’ TRANSACTIONS 18 SECTION 5.09. RELIANCE BY THIRD PARTIES 18 SECTION 5.10. REGISTRATION OF ASSETS 18 SECTION 5.11. LIMITATION ON AUTHORITY OF THE SPONSOR 18 ARTICLE VI ADMISSION OF INVESTORS SECTION 6.01. PROCEDURE AS TO NEW INVESTORS 18 SECTION 6.02. PROCEDURE AS TO NEW MANAGERS 18 ARTICLE VII BOOKS OF ACCOUNT; AUDITS; REPORTS TO INVESTORS SECTION 7.01. BOOKS OF ACCOUNT 19 SECTION 7.02. ANNUAL AUDIT 19 SECTION 7.03. INTERIM REPORTS 19 ARTICLE VIII CONFLICTS OF INTEREST SECTION 8.01. INVESTORS’ CONSENT 19 ARTICLE IX DISSOLUTION AND WINDING UP OF THIS FUTURESACCESS FUND A-ii TABLE OF CONTENTS (cont.) SECTION 9.01. EVENTS OF DISSOLUTION 20 SECTION 9.02. DISSOLUTION 20 ARTICLE X MISCELLANEOUS PROVISIONS SECTION 10.01. INVESTORS NOT TO CONTROL 21 SECTION 10.02. POWER OF ATTORNEY 21 SECTION 10.03. AMENDMENTS; CONSENTS 21 SECTION 10.04. NOTICES 22 SECTION 10.05. LEGAL EFFECT; MANNER OF EXECUTION 22 SECTION 10.06. GOVERNING LAW 22 SECTION 10.07. CONSENT TO JURISDICTION 22 SECTION 10.08. “TAX MATTERS PARTNER”; TAX ELECTIONS 22 SECTION 10.09. DETERMINATION OF MATTERS NOT PROVIDED FOR IN THIS AGREEMENT 22 SECTION 10.10. NO PUBLICITY 22 SECTION 10.11. SURVIVAL 23 SECTION 10.12. WAIVERS 23 SECTION 10.13. VOTING RIGHTS 23 SECTION 10.14. ISSUANCE OF DIFFERENT CLASSES. 23 SECTION 10.15. COMPLIANCE WITH THE INVESTMENT ADVISERS ACT OF 1940; SECURITIES LAWS. 23 TESTIMONIUM SIGNATURES A-iii ALL DOMESTIC MERRILL LYNCH FUTURESACCESS FUNDS SHALL BE GOVERNED BY THIS GENERAL FORM OF OPERATING AGREEMENT FROM AND AFTER APRIL 1, 2007 THE MERRILL LYNCH FuturesAccessSM FUNDS GENERAL FORM of OPERATING AGREEMENT as of April 1, 2007 THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT (“Agreement”) dated , of (this “FuturesAccess Fund”) by and among Merrill Lynch Alternative Investments LLC, a Delaware limited liability company (the “Sponsor”), and those persons who shall invest in the units of limited liability company interest (“Units”) created hereby — Class A, Class C, Class D and Class I — and shall execute this Agreement, by power-of-attorney, as members (such members being hereinafter sometimes referred to collectively as “Investors”; provided, that for purposes of voting, Units held by the Sponsor shall not be considered to be held by an Investor). WHEREAS, the parties hereto desire to form or continue the FuturesAccess Fund, a limited liability company under the provisions of the Delaware Limited Liability Company Act (the “Act”), which shall be one of the funds included in the Merrill Lynch FuturesAccessSM Program (“FuturesAccess”); such other funds to be hereinafter sometimes referred to as “FuturesAccess Funds”). WHEREAS, units of limited liability company interest issued by the FuturesAccess Funds in general shall hereinafter be referred to as “Units.” WHEREAS, the Sponsor is the sponsor of the FuturesAccess Fund and the manager of the FuturesAccess Fund for purposes of the Act. WHEREAS, in addition to FuturesAccess, the Sponsor also sponsors the HedgeAccessSM Program (“HedgeAccess”) of private investment funds concentrating on securities, rather than futures and forward trading (such funds being hereinafter referred to as “HedgeAccess Funds”). WHEREAS, the parties hereby desire to set forth the terms pursuant to which the FuturesAccess Fund shall be governed. NOW, THEREFORE, in consideration of the premises, the mutual agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I ORGANIZATION SECTION 1.01.OBJECTIVES AND PURPOSES. (a) This FuturesAccess Fund shall have the following objectives and purposes: (i) to retain a professional trading advisor (the “Trading Advisor”) to manage this FuturesAccess Fund’s speculative trading in the futures, forward, options and other markets as described in the Part One (A) Confidential Program Disclosure Document: FuturesAccessSM Program General Information, the Part One (B): Confidential Program Disclosure Document Trading Advisor The Merrill Lynch FuturesAccessSM Funds General Form of Operating Agreement Dated as of April 1, 2007 A-1 Information and the Part Two Confidential Program Disclosure Document: Statement of Additional Information, as they may be amended from time to time (collectively, the “Confidential Program Disclosure Document”); (ii) to maintain such futures brokerage, forward dealing and other counterparty accounts, as well as such cash reserves as the Sponsor may from time to time deem to be appropriate and to invest and manage all such cash reserves; and (iii) to engage in any other lawful act or activity within and without the United States for which limited liability companies may be organized under the laws of the State of Delaware. (b) This FuturesAccess Fund, and the Sponsor on behalf of this FuturesAccess Fund, shall have the power to enter into, make and perform all contracts and other undertakings, and engage in all activities and transactions as may be necessary or advisable to the carrying out of the foregoing purposes, including, without limitation, the power: (i) to trade futures, forwards, options and other instruments, on margin and otherwise; (ii) to borrow money from banks or brokers, and to secure the payment of any obligations of this FuturesAccess Fund by hypothecation or pledge of all or part of the assets of this FuturesAccess Fund; (iii) to exercise, as applicable, all rights, powers, privileges and other incidents of ownership or possession with respect to the assets of this FuturesAccess Fund; (iv) to open, maintain and close bank, brokerage and other accounts; (v) to prepare and file all tax returns required of this FuturesAccess Fund and make any election or determination on behalf of this FuturesAccess Fund in connection therewith or as otherwise required or permitted by applicable tax laws; (vi) to bring, defend, compromise and settle legal actions or other claims on behalf of this FuturesAccess Fund; (vii) to maintain insurance on behalf of this FuturesAccess Fund, including indemnification insurance; or (viii) to take any and all such actions as the Sponsor may deem to be necessary or advisable in connection with the foregoing. SECTION 1.02.APPOINTMENT OF THE TRADING ADVISOR; INVESTMENT OF CASH RESERVES.The Sponsor shall appoint the Trading Advisor to have discretionary authority over this FuturesAccess Fund’s trading and investing as described in the Confidential Program Disclosure Document.This FuturesAccess Fund may execute transactions in commodity interests, currency interests, swap agreements and any other manner of instruments, on either a principal or an agency basis, with or through affiliates of the Sponsor (the Sponsor and such affiliates being hereafter referred to as “Merrill Lynch”) or third parties.The sole clearing broker and the principal forward trading counterparty for this FuturesAccess Fund shall be Merrill Lynch unless the Sponsor otherwise determines. This FuturesAccess Fund shall deposit all or substantially all of this FuturesAccess Fund’s capital with Merrill Lynch or any other clearing brokers selected by the Sponsor pursuant to the arrangements described in the Confidential Program Disclosure Document, all Investors acknowledging that Merrill Lynch will not only receive futures brokerage commissions and bid-ask spreads from this FuturesAccess Fund but also will retain significant economic benefits from the possession of this FuturesAccess Fund’s assets (in addition to the interest which Merrill Lynch will credit to this FuturesAccess Fund’s The Merrill Lynch FuturesAccessSM
